—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered January 23, 1995, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
*545Ordered that the judgment is affirmed.
We reject the defendant’s contention that the County Court should have, sua sponte, conducted a competency hearing pursuant to CPL 730.30 prior to accepting the defendant’s plea. We have examined the record and find that there was no reason to believe that the defendant did not have the capacity to understand the proceedings against him and assist in his own defense (see, CPL 730.10 [1]), and further find that the plea was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9).
The defendant’s sentence was not excessive (see, People v Kazepis, 101 AD2d 816). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.